DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claim 1 is indefinite at least because it is unclear whether the “two-dimensional array of neutron detector crystals” recited in the preamble is related to the “at least one collimated imaging detector to record images created by incident neutrons” recited in the body of the claim.

Claims 2-9 are rejected under this section by virtue of their respective dependence upon claim 1, thus incorporating the indefinite subject matter, and further for failing to remedy the noted deficiency of parent claim 1.
Claim 4 is further indefinite at least because the claim recites the limitation, “a two-dimensional per-pixel collimated imaging detector array,” and further defines the detector array as having “multiple pixels wide and a single pixel long.”  This is contradictory at least because one of ordinary skill in the art of pixelated imaging detectors readily recognizes the fact that a 2D detector array must have at least two rows of pixels in each direction.  A detector that is “multiple pixels wide and a single pixel long” is not understood in the art as being a 2D detector array.  It is known in the art as a one-dimensional detector array.  For at least this reason, the meets and bounds of the claim are unclear.

Claim 5 is further indefinite at least because the claim recites “the detected photons”, which lacks antecedence in the claims.  In fact, the limitation appears contradictory because parent claim 1 recites “at least one collimated imaging detector to record images created by incident neutrons”.  Further, the Specification states that only neutrons are being detected, and all disclosed embodiments describe detectors that detect neutrons from the surrounding formations.
In the interest of expediting prosecution, the Examiner shall assume that the term “photons” should read “neutrons”.

Claims 6 and 7 are each further indefinite at least because each claim recites the term, “collimated image neutron information” which lacks antecedence.

Claims 11 and 12 are each indefinite at least because each claim recites the limitation, “said collimated image energy information,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2012/0126105 A1).

Regarding claim 1, Evans discloses a borehole neutron imaging tool (Figs.5A-5C), including:
a) a 2D array of neutron detector crystals 418 (Fig.6B, also see par.0042);
b) a source of neutrons 410;
c) at least one collimated imaging detector 601 to record images created by incident neutrons (Figs.5C and 6B, also see pars.0040 and 0042);
d) sonde-dependent electronics (Fig.1); and
e) a plurality of tool logic electronics and power supply units (Fig.1).

With respect to claim 4, Evans further discloses that the collimated imaging detector further includes a per-pixel collimated imaging detector array (Fig.6B), where the collimated imaging detector array is multiple pixels wide (4 pixels, Fig.6B) and a single pixel long (1 pixel high, Fig.6B).

With respect to claim 5, Evans further discloses that the collimated imaging detector 601 collects energy information about the detected photons (Fig.6B, also see at least par.0034).

With respect to claim 6, Evans further discloses that the recorded images are processed to analyze the content to determine the porosity of materials surrounding the borehole (see at least pars.0034 and 0040-0042).

With respect to claim 8, Evans further discloses that the tool is configured so as to permit through-wiring (such as to second detector array 419, Fig.5A).

With respect to claim 9, Evans further discloses that the tool is combined with one or more other measurement tools including electromagnetic-based tools (second detector array 419).

Regarding claim 10, Evans discloses a method for borehole neutron imaging (Figs.5A-5C), including:
a) controlling the direction of incident neutrons (via shielding, Fig.6B) onto an imaging array 601;
b) imaging the borehole surroundings (Fig.1); and
c) creating a composite image of the materials surrounding the formation (see at least pars.0034 and 0040-0042).

With respect to claim 11, Evans further discloses processing the composite image in order to analyze the spectral content to determine the material porosity (see at least pars.0034 and 0040-0042).

With respect to claim 13, Evans further discloses that the method is combined with one or more other measurement tools including electromagnetic-based tools (second detector array 419).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Miller (US 5,410,156).
With respect to claim 7, Evans discloses the borehole neutron imaging tool of parent claim 1.  Evans further discloses that the composite image is processed to analyze the content to determine the material composition of materials surrounding the borehole (see at least pars.0034 and 0040-0042).
Evans does not specifically disclose the use of machine learning to perform the analysis.  However, the skilled artisan readily appreciates the fact that machine learning, including neural nets, are increasingly commonly used to improve the results of complex analyses.
Miller teaches the common practice of using machine learning (neural net) in order to more effectively analyze neutron data for accurate borehole analysis (see at least Figs.13a-13f).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Evans to use machine learning in order to improve the accuracy and precision of analyzing the recorded images, as suggested by Miller and known in the art.

With respect to claim 12, Evans discloses the method of borehole neutron imaging of parent claim 10.  Evans further discloses that the recorded images are processed to analyze the content to determine the material composition of materials surrounding the borehole (see at least pars.0034 and 0040-0042).
Evans does not specifically disclose the use of machine learning to perform the analysis.  However, the skilled artisan readily appreciates the fact that machine learning, including neural nets, are increasingly commonly used to improve the results of complex analyses.
Miller teaches the common practice of using machine learning (neural net) in order to more effectively analyze neutron data for accurate borehole analysis (see at least Figs.13a-13f).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Evans to use machine learning in order to improve the accuracy and precision of analyzing the recorded images, as suggested by Miller and known in the art.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, the prior art of record neither teaches nor reasonably suggests the additional limitation that the collimated imaging detector is a 2D per-pixel collimated imaging detector array, where the collimated imaging detector array is multiple pixels wide and multiple pixels long, as required by the combination as claimed, where “multiple” is commonly understood to mean “more than 2”.  At most, the detector arrangement of Evans are 4x1 (considering an array containing detectors 418) or 4x2 (considering an array containing detectors 418 and 419).

With respect to claim 3, the prior art of record neither teaches nor reasonably suggests the additional limitation that the collimated imaging detector includes a plurality of 2D per-pixel collimated imaging detector arrays, where each imaging array is multiple pixels wide and multiple pixels long, as required by the combination as claimed, where “multiple” is commonly understood to mean “more than 2”.  At most, the detector arrangement of Evans are 4x1 (considering an array containing detectors 418) or 4x2 (considering an array containing detectors 418 and 419).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent documents to Xu (see attached PTO-892) teaches a 2D bundle of boron-lined straws arranged axially along the borehole for providing spatial resolution in the azimuthal direction; however, the straws, if each straw is considered a pixel as claimed, are not individually collimated on a per-pixel basis as required by the claims; and
WIPO document to Gintz (see attached PTO-892) teaches a pixelated photon detector array to detect neutron capture in a medium; however, the pixels are not collimated on a per-pixel basis as required by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884